Citation Nr: 1521104	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement an increased rating for bilateral hearing loss.

2.  Entitlement to a higher initial rating for chronic tinea pedis of both feet.

3.  Entitlement to a higher initial rating for mycotic nails bilaterally with paronychia of both feet.

4.  Entitlement to a higher initial rating for eczema of the left hand.

5.  Entitlement to an increased rating for degenerative joint disease of the right ankle.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1981 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.  After the hearing, additional evidence was received, along with a waiver of RO consideration.

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of increased rating for right ankle degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is manifested by Level I hearing in the right ear and Level I to Level IV hearing in the left ear.

2.  Although the Veteran's tinea pedis has been treated with topical skin creams, the Veteran has not had intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, at any time; the Veteran's tinea pedis affects less than 5 percent of the entire body.

3.  For his mycotic nails with paronychia of both feet, the Veteran has not had intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, at any time; the Veteran's mycotic nails affect less than 5 percent of the entire body.

4.  Although the Veteran's eczema is being treated with a topical corticosteroid, he had not had any systemic corticosteroid or immunosuppressive treatment at any time; his eczema affects less than 5 percent of the exposed area, and less than 1 percent of the entire body.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2014).

2.  The criteria for a compensable rating for chronic tinea pedis of both feet have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806, 7813 (2014).

3.  The criteria for a compensable rating for mycotic nails bilaterally with paronychia of both feet have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2014).

4.  The criteria for a compensable rating for eczema of the left hand have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806  (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

I.  Bilateral Hearing Loss

The Veteran contends that a higher disability rating is warranted for his service-connected bilateral hearing loss, which is currently evaluated at zero percent disabling.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule for hearing loss disability establishes 11 auditory hearing acuity levels based on average pure tone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.  
 
When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  Each ear is to be evaluated separately.  There is also a regulatory provision at 38 C.F.R. § 4.86(b) for evaluating hearing loss where the pure tone threshold at 1000 Hertz is 30 or less and is 70 or more at 2000 Hertz.  However, none of the audiometric results below for any time period meet this definition.

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that a compensable rating for bilateral hearing loss is not warranted.  The current appeal arises from a claim for increased rating received at the RO on February 9, 2009.  An October 2008 VA examination reveals the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
55
60
52
LEFT
55
65
60
65
61.25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 92 in the left ear.  Entering the average pure tone thresholds of 52 in the right ear and 61 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear, and the highest numeric designation of hearing impairment is II for the left ear.  38 C.F.R. § 4.85.

Because the pure tone threshold at each of the four specified frequencies is 55 decibels or more for the Veteran's left ear only, representing an exceptional pattern of hearing impairment, the Board considers whether the numeric designation from Table VI or Table VIa produces the higher numeral.  38 C.F.R. § 4.86.  In this case, Table VIa produces the higher numeral of IV for the Veteran's left ear.  Entering the category designations of Level I for the right ear and Level IV for the left ear into Table VII results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.

The October 2008 examiner concluded that the Veteran had mild to moderate sensorineural hearing loss.  As to effects on daily living, the examiner noted that the Veteran was not able to hear well in groups or in noise.

A May 2009 VA examination reveals the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
65
65
61
LEFT
60
60
65
70
64

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 84 percent in the left ear.  Entering the average pure tone thresholds of 61 percent in the right ear and 64 percent in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is II for the right ear, and the highest numeric designation of hearing impairment is III for the left ear.  38 C.F.R. § 4.85.  

Because the pure tone threshold at each of the four specified frequencies is 55 decibels or more for each ear, representing an exceptional pattern of hearing impairment, the Board considers whether the numeric designation from Table VI or Table VIa produces the higher numeral.  38 C.F.R. § 4.86.  In this case, Table VIa produces the higher numeral of IV for the right ear and V for the left ear.  Entering category designation of Level IV for the right ear and Level V for the left ear into Table VII results in a 10 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85.  However, as discussed below, the Board finds the May 2009 audiometric data presents an outlier amongst the probative evidence of record, and the Board must conclude that the other evidence of record shows that the Veteran's hearing loss was not compensably disabling at any time during the appeal period.

The May 2009 examiner concluded that the Veteran had moderately severe hearing loss in both ears.  As to effect on daily living, the examiner noted that the Veteran has difficulty communicating with others, and does not participate in as many social situations since he does not hear well.  Additionally, the Veteran reported that he had difficulty communicating with others while at work, does not apply for certain jobs because he knows he will not be able to hear well enough to perform duties required, no longer attends movies at movie theaters, and must sit up front in church or when listening to a speaker.

An April 2011 VA examination reveals the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
45
55
50
46.25
LEFT
40
50
50
60
50

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 94 in the left ear.  Entering the average pure tone thresholds of 46 in the right ear and 50 in the left ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I for the right ear, and the highest numeric designation of hearing impairment is I for the left ear.  38 C.F.R. § 4.85.  

The April 2011 examiner opined that the Veteran had mild to profound hearing loss in the right ear and mild to severe hearing loss in the left ear.  However, the examiner also noted that: "Considering the Veteran's demonstrated communicative performance and the results obtained today, the results reported on May 11, 2009 are highly suspect."  As to the impact of hearing loss on the Veteran's occupation and activities, the examiner noted that his difficulty hearing would have significant effects.

The Board finds that the weight of the evidence is against a compensable rating for the Veteran's bilateral hearing loss.  First, the Board finds the May 2009 audiometric results to be less probative than the October 2008 and April 2011 audiometric results.  The April 2011 audiologist noted that the May 2009 testing results were highly suspect, given the Veteran's demonstrated communicative performance and testing results.  The Veteran's treatment records are consistent with, and therefore supportive of, the April 2011 VA examiner's opinion that the Veteran's pure tone thresholds are better than as reflected by the May 2009 testing.  See Audiology Consult dated February 15, 2008 (noting that the Veteran had very good speech recognition in the right ear (92 percent), and excellent speech recognition in left ear (96 percent).  

The Board finds that the Veteran's bilateral hearing loss is unlikely to have worsened from October 2008 to May 2009 and then improved in April 2011, as would be suggested by the audiology reports.  As the Board has not been presented with any reason or explanation as to why the Veteran's specific hearing loss disability may be so exceptional, the Board finds that it is most reasonable to view the May 2009 audiological report as an outlier in the context of the broader set of probative evidence.  It is outweighed by the probative value of the other two VA examination reports, which are consistent amongst themselves. Considering all of the evidence, the Board is unable to conclude that the May 2009 audiological report, standing alone, is a persuasive demonstration of actual worsening of the Veteran's bilateral hearing loss.

The Board acknowledges that the record contains a November 2014 audiology consult which indicates that the Veteran had a speech recognition score of 84 percent in each ear.  However, the Board does not assign any probative value to the report as it does not include pure tone threshold testing, and therefore does not comport with VA standards for rating pursuant to 38 C.F.R. § 4.85(a).  

The Board also acknowledges lay statements provided by the Veteran and others reporting that the Veteran's difficulty hearing negatively impacts his social and occupational activities.  The Board also acknowledges that the Veteran believes his hearing disability to be of greater severity due to his need for hearing aids.  However, the Board finds that the statements provided are supportive of a zero percent rating.  The Board reminds the Veteran that disability ratings for hearing loss are derived from a purely mechanical application of the rating table.  A compensable rating requires a higher level of hearing loss than as demonstrated on the Veteran's hearing exams.

In sum, the Board finds that a rating in excess of zero percent is not warranted, as the Veteran's hearing loss disability is manifested by, at most, Level II hearing in the right ear and Level IV hearing in the left ear.

II. Tinea Pedis, Mycotic Nails, and Eczema

The Veteran currently receives at zero percent rating for tinea pedis under Diagnostic Code 7813, which directs that the disorder be rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.  The Veteran also receives a zero percent rating for mycotic nails with paronychia under Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27.  Finally, the Veteran receives a zero percent rating for eczema of the left hand under Diagnostic Code 7806.

Under Diagnostic Code 7806, a compensable rating requires that at least 5 percent of the entire body or exposed areas are affected, or at least intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Veteran was provided with a VA examination in April 2011 to address the severity of his skin disorders.  As to his tinea pedis, the Veteran reported that he had thick callouses that would split and bleed, as well as itchy and sore feet.  He treated his tinea pedis with clotrimazole cream.  The examiner noted that clotrimazole is neither a corticosteroid nor immunosuppressive drug.  As to his eczema, the Veteran reported that his skin on his palms would become mildly red and split, but was rarely itchy.  Upon examination, the examiner noted that the Veteran had a 0.2 cm by 1.5 cm split in a callous on his right heel.  There were also mildly red areas between the first and second toe bilaterally, which was worse on right.  The Veteran's toe nails on his right foot were all brown and hypertrophied, especially the big toe nail.  On the left foot, the second, third and fifth toe nails were brown and hypertrophied, with some tenderness around the cuticles of hypertrophied nails.  The examiner diagnosed the Veteran with chronic intermittent tinea pedis, which resulted in scaly sore feet, mycotic nails bilaterally with paronychia, which resulted in sore toes and needs constant attention, and eczema of the left hand without infection.  All of the conditions were noted to cause no limitations.  In a June 2011 addendum to the April 2011 VA examination, the examiner determined that the Veteran's tinea pedis affected less than 5 percent of the total body surface; mycotic nails affected less than 5 percent of the total body surface; and eczema affected 1 percent of the total body surface, with less than 5 percent of the exposed area being affected.

The Veteran's VA treatment records show that during the time period on appeal, his toe nails were noted to be thick, yellow, crumbly and painful on both feet.  His hands were consistently noted to be dry and cracked due to eczema.  Additionally, an April 13, 2015 treatment report indicates that the Veteran's hands are painful and bleed frequently, making it painful to perform daily activities.  

During his December 2014 Board hearing, the Veteran testified that his "feet break out all the time and they crack and bleed," to the point that his socks get bloody and his feet tear up his sheets.  His cracked and bleeding feet also make it difficult for him to walk.  As to the eczema on his left hand, the Veteran testified that the hands would also break out and crack, such that it was "sometimes impossible for [him] to grip something."  He stated that the affected area is up to his wrist and between his fingers.  The Veteran described his pain level as being a seven.  The Veteran also stated that he believes his skin condition affects more than five percent of his body surface.  

The Board notes that the Veteran has been prescribed triamcinolone, a topical corticosteroid, for his eczema and other topical non-steroid creams for his feet.  However, as the Veteran testified at his Board hearing, triamcinolone is not a systemic corticosteroid treatment.  

The Board finds that the Veteran is not entitled to an initial compensable rating for his skin disorders.  There is no evidence of record indicating that at least 5 percent of the Veteran's body or at least 5 percent of exposed areas were affected by his skin conditions.  In fact, the examiner specifically noted that less than 5 percent of the Veteran's entire body was affected by tinea pedis, mycotic nails and eczema (each considered separately).  Additionally, there is no evidence that the Veteran has ever used a systemic therapy for any of his skin conditions.  The Board acknowledges the Veteran's report of severe symptoms of his skin conditions.  However, the Board is bound by the rating criteria and cannot award a higher rating for symptoms not in accordance with the rating criteria.  The examiner considered those reported symptoms in making findings and the Board has considered that evidence in determining the appropriate rating.  The Board finds that an initial compensable rating is not warranted for any of the Veteran's skin disorders.

III.  Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2014).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

Although, as noted above, disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing, VA policy requires that VA audiologists fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  This practice facilitates potential application of 38 C.F.R. § 3.321(b) (2013) in considering whether referral for an extra-schedular rating is warranted.  Id.
 
In this regard, the October 2008, May 2009, and April 2011 VA examiners specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting the Veteran's reported difficulty hearing in groups or in background noise, communicating with others, and being able to perform job duties.  Statements provided by the Veteran and others similarly describe his inability to hear well when communicating in groups of people.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss, and referral for extraschedular consideration is not necessary.

As to the Veteran's tinea pedis, mycotic nails, and eczema, the Board acknowledges that Diagnostic Code 7806 does not address the specific symptoms of dermatitis, eczema, or analogous skin disabilities.  Rather, it is implicit to the rating criteria that symptoms commonly associated with skin disabilities are present when dermatitis, eczema, or analogous disability is at issue.  There was no indication that the symptoms associated with the Veteran's disability were unusual.  Therefore, when comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the zero percent rating.  Compensable ratings are provided for certain manifestations of the Veteran's skin conditions, but the evidence demonstrated that those manifestations were not present in this case.  The Board acknowledges that the Veteran contends that his tinea pedis and mycotic nails, combined with his right ankle disability, make it difficult to walk.  However, the right ankle disability is not ripe for adjudication and the Veteran has not explained how those disabilities together present an exceptional disability picture.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Although the Board notes that the Veteran no longer works, the evidence of record shows that he has consistently asserted that he no longer works due to a motor vehicle accident and non-service connected back problems, rather than as due to his service-connected disabilities.  December 2008 VA examination; May 2009 VA examination; Letter from M.W. dated May 13, 2008.  Accordingly, the issue of TDIU is not reasonably raised by the record, and is not part of the current rating appeal.

In sum, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service-connected disabilities, and referral for extra-schedular consideration is not warranted under the circumstances of the case.  Johnson v. McDonald, 762 F.3d at 1365.

IV.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in February, April, June, and July 2009 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA outpatient treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2014).

The Veteran was also provided with VA examinations in October 2008, May 2009, and April 2011.  The Veteran has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 642 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.

Finally, the Veteran testified at a hearing before the Board in December 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014).


ORDER

Entitlement to an increased rating for bilateral hearing loss is denied.

Entitlement to a higher initial rating for chronic tinea pedis of both feet is denied.

Entitlement to a higher initial rating for mycotic nails bilaterally with paronychia of both feet is denied.

Entitlement to a higher initial rating for eczema of the left hand is denied.


REMAND

The Board finds that remand is necessary to address the severity of the Veteran's right ankle disability.  The Veteran reported during his December 2014 Board hearing that he was scheduled to have surgery on his right ankle, which would affect the planes and range of motion in his ankle.  There is no evidence in the record following the Veteran's right ankle surgery to aid the Board in rendering a decision as to the severity of his ankle disability.  Accordingly, the Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since April 2015 from the VA Medical Center in Salisbury.

2. Thereafter, schedule the Veteran for a VA examination to determine the level of severity of his service-connected right ankle disability.

3. Then, readjudicate the claims on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


